The demanded premises were reserved by the grantor in the deed upon which the plaintiff relies to make her title, and she offered parol evidence to show that the reservation was not intended, which was excluded. Parol evidence to vary the plain terms of the deed and make it include what is by it expressly excluded is inadmissible. Nutting v. Herbert, 35 N.H. 120. The defendant offered no evidence; but the plaintiff, to recover, must rely on the strength of her own title, and not upon the weakness of the defendant's. Atherton v. Johnson, 2 N.H. 35; Goulding v. Clark,34 N.H. 155. The plaintiff having failed to prove a title to the demanded premises, a verdict for the defendant was properly ordered.
Exceptions overruled.
BLODGETT, J., did not sit: the others concurred.